DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Therefore, the limitations “folding respective longitudinal edges of the consumable conveyer one toward the other to separately encapsulate successive units of the food product units,” as recited in claim 7 lines 5-6 must be shown or the feature(s) canceled from the claim(s).  Similar issue in claim 20. No new matter should be entered.
Therefore, the limitations “cutting and sealing the consumable conveyer material,” as recited in claim 7 lines 5-6 must be shown or the feature(s) canceled from the claim(s).  Similar issue in claims 24 and 32. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7,8,17,19-21,24-27,29-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Roou (US 4,841,712) in view of Van Erden (US 4,663,915).

Referring to claims 7 and 20.  Roou discloses a method of food product gathering system (col. 1 line 22), comprising the steps of:
feeding individualized food product units (12) along a consumable conveyer material (52 carrying a premium product 16; Figure 1) toward a spool (68) having the consumable conveyer material (52 carrying a premium product 16; Figure 1) attached thereto;
folding respective longitudinal edges of the consumable conveyer (bringing edges of 52 and 50 together) one toward the other (as seen at member 40; Figure 1) to separately encapsulate successive units of the food product units (12);
winding the consumable conveyer material (52 carrying a premium product 16; Figure 1) and the food product units (12) onto the spool (68; Figure 6); and
cutting (detaching the conveyer; 42) and sealing (40) the consumable conveyer material (52 carrying a premium product 16; Figure 1) when the spool (68) is loaded to a predetermined threshold (when the spool of a given size).
Roou does not specifically disclose the consumable conveyor as comprising a consumable food product and does not specifically disclose folding respective longitudinal edges of the consumable conveyer one toward the other to separately encapsulate successive units of the food product units.
Van Erden discloses a method for packaging food product (Figure 7) wherein the articles to be dispense comprise a consumable food product (cheese; 18) and further comprising folding respective longitudinal edges (folding edges 22 and 23 of conveyer 20; Figure 7) of the consumable conveyer (20) one toward the other to separately encapsulate successive units of the food product units (edges 22 and 23 are wrapped around articles 18).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Roou to include the articles to be dispensed as being a food product as disclosed by Van Erden because the dispenser compatibility with different types of specific articles would expand the potential sales of the dispenser apparatus.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Roou to have included folding respective longitudinal edges of the consumable conveyer one toward the other to separately encapsulate successive units of the food product units as taught by Van Erden because by folding the conveyor around the food product would eliminate the need for a second conveyor to fold onto the food conveyor (as in conveyor 50; Roou) thus reducing the manufacturing cost of the apparatus.

Referring to claims 8, 19, 25 and 29.  Roou in view of Van Erden discloses a method of food product gathering system (col. 1 line 22), comprising the steps of:
removing the loaded spool (spool 68 filled to a predetermined size); and
placing the loaded spool (68) into an empty dispenser pack (respective pack 44).

Referring to claims 17, 24, 27,31 and 32.  Roou in view of Van Erden do not disclose including the step of providing one of food grade plastic film and coated paper as the consumable conveyor material.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have comprised providing one of food grade plastic film and coated paper as the consumable conveyor material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 24 and 32, see general structure as rejected in claims 1 and 18 above wherein the limitations “a consumable conveyer material,” is replaced with “a food grade film” and “dispenser pack” is replaced with “a gathering compartment.”

Referring to claims 21 and 30.  Roou in view of Van Erden do not disclose including the step of providing individualized fresh patties as the food product units.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Roou in view of Van Erden to have included the step of providing individualized fresh patties as the food product units because the dispenser compatibility with different types of specific articles would expand the potential usefulness and sales of the dispenser apparatus.

Referring to claims 26 and 34.  Roou discloses a method of food product gathering system (col. 1 line 22), comprising the steps of:
wherein the food grade film (claim 17 and film 52) is fed onto the gathering compartment (44) so that the individualized food product units (12) are positioned on one another (see stack in compartment 44; Figure 1) and the food grade film (as in claim 17) is disposed between and separates the individualized food product units (covers the individual food product in between).

Claims 18, 22, 23, 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Roou (US 4,841,712) in view of Van Erden (US 4,663,915) and further in view of Hebert (US 2011/0139363 A1).

Referring to claims 18, 22, 23,28 and 33.  Roou in view of Van Erden do not disclose the consumable conveyor material is a polyethylene film.
Hebert discloses an apparatus for forming a packaging structure wherein the consumable conveyor material is a polyethylene film (Para. [0013]).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the teachings of Roou in view of Van Erden to have comprised the consumable conveyor material as being made from a polyethylene film as taught by Hebert, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651